United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
     
In re Application of
Xiaoning Huai 
Application No. 15/619,581
Filed: June 12, 2017

:
:
:                        ON PETITION
:


This is a decision on the petition under 37 CFR 1.181 filed on July 29, 2019, requesting supervisory review and reconsideration of the decision issued on July 22, 2019, which decision: (1) dismissed the request for reconsideration of the May 19, 2019, petition to withdraw the holding of abandonment under 37 CFR 1.181; (2) dismissed the May 19, 2019, petition to expunge the letter of express abandonment under 37 CFR 1.59; and (3) granted the request for reconsideration of the refund of the search fees filed on March 6, 2019.1 

The request for reconsideration of the petition to withdraw holding of abandonment under 37 CFR 1.181 filed on May 19, 2019, and the petition to expunge the letter of express abandonment under 37 CFR 1.59 filed on May 19, 2019, are DENIED. 

Relevant Background

The above-named application was filed on June 12, 2017. 

A petition for express abandonment to obtain a refund was filed on February 19, 2018. This petition was dismissed on February 22, 2018, indicating that the application had not yet been assigned an official filing date. 

A letter of express abandonment was filed on March 6, 2019. The letter was accompanied by a request for a refund of the search fee. The letter of express abandonment was not conditioned on the relative timing of the receipt of the letter and action by the examiner on the merits of the application.  

A non-final Office action was issued on March 22, 2019. 

A request to withdraw the March 6, 2019, letter of express abandonment was filed on March 23, 2019. 



A petition under 37 CFR 1.59 to expunge the March 6, 2019, letter of express abandonment was filed on April 4, 2019. 

A petition to withdraw the holding of abandonment under 37 CFR 1.181 was filed on April 5, 2019, and supplemented on April 16, 2019, and April 22, 2019. 

A decision dismissing the petitions of April 4, 2019, and April 5, 2019, was issued on April 22, 2019. 

A petition requesting supervisory review was filed on April 26, 2019; supplemental petitions were filed on May 1, 2019, May 16, 2019, and May 19, 2019. A decision on the May 19, 2019, petition was issued on July 22, 2019, which decision: (1) dismissed the request for reconsideration of the May 19, 2019, petition to withdraw the holding of abandonment under 37 CFR 1.181; (2) dismissed the May 19, 2019, petition to expunge the letter of express abandonment under 37 CFR 1.59; and (3) granted the request for reconsideration of the refund of the search fees filed on March 6, 2019.

A petition requesting supervisory review of the July 22, 2019, decision was filed on July 22, 2019, and a supplemental petition was filed on July 29, 2019, in which the petitioner recognizes the July 22, 2019, petition as moot.

Manual for Patent Examining Procedure (MPEP)

Section 711.01 of the MPEP provides that:

The applicant or the attorney/agent of record, if any, can sign an express abandonment. It is imperative that the attorney or agent of record exercise every precaution in ascertaining that the abandonment of the application is in accordance with the desires and best interests of the applicant prior to signing a letter of express abandonment of a patent application. Moreover, special care should be taken to ensure that the appropriate application is correctly identified in the letter of abandonment

A letter of abandonment properly signed becomes effective when an appropriate official of the Office takes action thereon. When so recognized, the date of abandonment may be the date of recognition or a later date if so specified in the letter itself.

Section 711.01(III) of the MPEP provides that: 

As provided in 37 CFR 1.138(d), refund of the search fee and excess claims fee paid in an application filed under 35 U.S.C. 111(a) and 37 CFR 1.53(b) on or after December 8, 2004 may be obtained by submitting a petition and declaration of express abandonment before an examination has been made of the application.



An "examination has been made of the application" for purposes of 37 CFR 1.138(d) once an action (e.g., restriction or election of species requirement, requirement for information under 37 CFR 1.105, first Office action on the merits, notice of allowability or notice of allowance, or action under Ex parte Quayle,1935 Dec. Comm’r Pat. 11 (1935)) is shown in the Patent Application Locating and Monitoring (PALM) system as having been counted. For purposes of 37 CFR 1.138(d), "before" means occurring earlier in time, in that if a petition under 37 CFR 1.138(d) is filed and an action is counted on the same day, the petition under 37 CFR 1.138(d) was not filed before an examination has been made of the application.

The PALM system maintains computerized contents records of all patent applications and reexamination proceedings. The PALM system will show a status higher than 031 once an action has been counted. If the status of an application as shown in PALM is higher than 031 before or on the day that the petition under 37 CFR 1.138(d)  was filed, the petition under 37 CFR 1.138(d)  will be denied and the search fee and excess claims fee will not be refunded except as provided in 37 CFR 1.26.

Relevant Rules

37 CFR 1.181 provides that:

(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court;
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see §41.3 of this title.
(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should accompany or be embodied in the petition; and where facts are to be proven, the proof in the form of affidavits or declarations (and exhibits, if any) must accompany the petition.
(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner.
(d) Where a fee is required for a petition to the Director the appropriate section of this part will so indicate. If any required fee does not accompany the petition, the petition will be dismissed.
(e) Oral hearing will not be granted except when considered necessary by the Director.
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.
(g) The Director may delegate to appropriate Patent and Trademark Office officials the determination of petitions.


37 CFR 1.138(d) provides that:

An applicant seeking to abandon an application filed under 35 U.S.C. 111(a) and § 1.53(b) on or after December 8, 2004, to obtain a refund of the search fee and excess claims fee paid in the application, must submit a declaration of express abandonment by way of a petition under this paragraph before an examination has been made of the application. The date indicated on any certificate of mailing or transmission under § 1.8 will not be taken into account in determining whether a petition under § 1.138(d) was filed before an examination has been made of the application. If a request for refund of the search fee and excess claims fee paid in the application is not filed with the declaration of express abandonment under this paragraph or within two months from the date on which the declaration of express abandonment under this paragraph was filed, the Office may retain the entire search fee and excess claims fee paid in the application. This two-month period is not extendable. If a petition and declaration of express abandonment under this paragraph are not filed before an examination has been made of the application, the Office will not refund any part of the search fee and excess claims fee paid in the application except as provided in § 1.26.


Opinion

This is a petition for supervisory review of the July 22, 2019, petition decision.2 

Petitioner argues that the request for express abandonment filed on March 6, 2019, should have been denied because the Office issued a non-final Office action on March 22, 2019, which is before the Office took action on the March 6, 2019, request for express abandonment.  This argument is not persuasive as the letter of express abandonment filed on March 6, 2019, was not conditioned on any relative timing between receipt of the letter and action by the examiner.  Specifically, the letter did not seek the protection offered by 37 CFR 1.138(d) which provides for refusal of declarations of abandonment if the letter is filed before an examination is made on the merits of the application. In fact, the form filed by applicant has a specific warning to use a different form if a request seeking refund of the search fee is desired. It is further noted that petitioner had previously filed a declaration of express abandonment under 37 CFR 1.138(d) which further indicates that there was no intention to condition the March 6, 2019, letter on any relative timing of actions by the examiner.3  The Office, acting on the express request of applicant that was not conditioned on the relative timing of the request and action on the merits by the examiner, did not abuse its discretion or act in an arbitrary or capricious manner in the petition decision of July 22, 2019, merely because an Office action was mailed between the letter requesting express abandonment and mailing of the notice of abandonment.   

Petitioner also argues that the March 23, 2019, request to withdraw the March 6, 2019, letter of express abandonment should have been effective in nullifying the March 6, 2019, letter of express abandonment. Therefore, petitioner argues the holding of abandonment in the above-identified application should be withdrawn. Petitioner further asserts that the March 6, 2019, letter of express abandonment should be expunged under 37 CFR 1.59.  Petitioner’s arguments have been considered but are not persuasive. 

Intentional actions and statements made by applicants who choose not to be represented by a registered patent practitioner (i.e., pro se applicants), have the same legal effect as actions and statements made by registered patent practitioners. The March 6, 2019, letter of express abandonment was signed by the applicant, inventor Xiaoning Huai, in accordance with 37 CFR 1.33. The letter of express abandonment was intentionally filed and was recognized in the notice of abandonment issued on April 2, 2019. As an express abandonment is an act of intentionally and deliberately abandoning an application, the Office cannot revive nor withdraw the holding of abandonment.4 While the Office has authority to act on a request to rescind a letter of express abandonment, petitioner has not asserted any convincing authority that requires the Office to review a file to determine if a letter of rescission has been filed before recognizing the letter of express abandonment. As review of the entire file by the official tasked to review letters of express abandonment to determine if a letter of rescission was filed was not required before recognizing the letter of express abandonment, the Office did not abuse its discretion or act in an arbitrary or capricious manner in the petition decision of July 22, 2019, in refusing to withdraw the holding of abandonment.  

Petitioner further asserts that “an applicant makes an offer to give away the IP” when a request for express abandonment is filed and there “should be a right for the applicant/petitioner to withdraw the offer prior [to the Office acting on the request for express abandonment].” Petitioner is referred to MPEP 711.01 for further guidance on letters of express abandonment.

Petitioner further argues that the petitioner had “properly communicated” with SPE Ortiz regarding the petition to withdraw the express abandonment no later than March 25, 2019. Petitioner incorrectly asserts that SPE Ortiz “should have known the ‘intentional abandonment’ of the application expressed in the 3/6/2019 filing did not exist any longer… and therefore she could have nullified the 3/6/2019 request or have had the 3/6/2019 request nullified by a different appropriate official of the Office.” Firstly, all business with the USPTO should be transacted in writing.5 Secondly, SPE Ortiz was not the appropriate deciding official of the letter of express abandonment and did not have the authority to nullify the March 6, 2019, request or direct other business areas of the Office to do so. MPEP 1002.02(r) provides that petitions for express abandonment under 37 CFR 1.138 will be handled by the Office of Patent Application Processing, as was done in the instant application.  

As discussed above, the March 6, 2019, letter of express abandonment was filed before examination had begun and expressly and intentionally abandoned the application as recognized in the April 2, 2019, notice of abandonment. Accordingly, the abandonment cannot be withdrawn as it had been properly acted upon by the Office. The petition to withdraw the holding of abandonment is denied. 

Petition to Expunge the Letter of Express Abandonment under 37 CFR 1.59
On April 4, 2019, petitioner filed a petition to expunge the March 6, 2019, request for express abandonment. The petition was dismissed in the decision issued on April 22, 2019. The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, are discussed in MPEP § 724.05. The Office cannot expunge the request for express abandonment because a decision has already been rendered on the request for express abandonment. Granting a petition under 37 CFR 1.59 would remove the letter of express abandonment from the record, but would not change the status of the application. Thus, the letter of express abandonment must remain in the file in order to present a clear record of this matter. That is, the letter of express abandonment is recognized as “material” information and cannot be expunged. The petition to expunge the letter of express abandonment is hereby denied.
Decision

The petition to overturn the decision of July 22, 2019, withdraw the holding of abandonment, and expunge the letter of express abandonment filed March 6, 2020, is DENIED.

The request for reconsideration of the refund of the search fees filed on March 6, 2019, continues to be GRANTED.

This constitutes a final decision on this petition. No further request for reconsideration will be entertained. 



/ROBERT CLARKE/Robert A. Clarke                       
Patent Attorney
USPTO


    
        
            
        
            
        
            
    

    
        1 The instant petition under 37 CFR 1.181 was filed concurrently with a petition under 37 CFR 1.182 requesting expedited processing of the instant petition. The petition to expedite the processing is DISMISSED as moot in view of this decision.
        2 It is noted that the petition is improperly signed. 37 CFR 1.33(b) requires the petition to be signed by an appropriate party. 37 CFR 1.4(d)(2)(iii) requires the signer’s name to be presented in printed or typed form preferably immediately below or adjacent the S-signature. Petitioner’s signature includes only a signature inserted between forward slash marks and thus is not proper. Due to the specific circumstances in this application set forth above, the Office is nunc pro tunc waiving, under 37 CFR 1.183, the requirement that a submission must be properly signed as set forth in 37 CFR 1.4. 
        3 See declaration of express abandonment of February 19, 2018.  
        4 Revival of an application for patent under 37 CFR 1.137 requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional.” Withdrawal of a holding of abandonment requires that the application not be abandoned in fact.
        5 See 37 CFR 1.2.